         Case 1:18-cv-00443-DAE Document 211 Filed 01/31/20 Page 1 of 5




                           THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

JONATHAN LANGLEY                §
     Plaintiff                  §
                                §
v.                              §                             CASE NO. 1:18-CV-00443-DAE
                                §
INTERNATIONAL BUSINESS MACHINES §
CORPORATION                     §
     Defendant                  §


    PLAINTIFF’S OPPOSED CONTINGENT MOTION FOR LEAVE TO PROVIDE
          NEWLY DISCOVERED SUMMARY JUDGMENT EVIDENCE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff Jonathan Langley and files his Motion, in the Alternative, for

Contingent Leave to Provide Newly Discovered Summary Judgment Evidence, and would show

the Court as follows.


                                                 I.

       Langley is confident that the summary judgment evidence already submitted is more than

sufficient to create the fact issues needed to survive summary judgment, as demonstrated by the

Magistrate Judge Austin’s Report & Recommendation. [Dkt. 201] However, as discussed infra,

relevant new evidence has been obtained after all summary judgment pleadings had been filed by

the respective parties. In order to promote judicial economy, Plaintiff does not want to re-open

summary judgment to new evidence (nor the dueling motion practice that would inevitably go

with it) if it can be avoided. Plaintiff moves in the alternative for leave to offer newly discovered

evidence, but such motion is strictly contingent on this Court finding that the summary judgment
                                                                        Case 1:18-cv-00443-DAE Document 211 Filed 01/31/20 Page 2 of 5




evidence already submitted is insufficient to create the necessary fact issues for Langley to

survive summary judgment.

                                                                                                                                                                                                                                                         II.

                                                            The new evidence in question was obtained after all substantive summary judgment

pleadings had been filed, and thus good cause exists for consideration of the new evidence—if

necessary. Plaintiff filed his second Motion to Compel on June 25, 2019. [Dkt. 86] IBM’s Reply

in Support of its Motion for Summary Judgment was filed on August 12, 2019, which was the

last substantive summary judgment pleading filed by either party.1 [Dkt. 168] On September 20,

2019, the Magistrate Judge granted Plaintiff’s pending second Motion to Compel, and ordered

that IBM produce IBM executive communications containing certain key words relevant to this

case. [Dkt. 185] IBM responded to the Order by formally appealing to the Honorable Judge

Yeakel on October 4, 2019, and moving to stay the Magistrate Judge’s Order. [Dkt. 193-195]

The Honorable Judge Yeakel formally overruled the objections that IBM raised in its appeal on

October 8, 2019. [Dkt. 197] Over the next several months, IBM began producing the ordered

documents to Plaintiff in successive batches (“Newly Produced Documents”). Until recently, it

appeared that the Newly Produced Documents obtained after summary judgment totaled

approximately 155,000 pages. Earlier this week, however, IBM’s counsel informed Langley’s

counsel that IBM has not yet produced all of the documents it was ordered to produce, and thus

the full page count is not fully known by Plaintiff. The Newly Produced Documents reviewed so

far, however, contain a wealth of new evidence that solidifies the existence of IBM’s

discriminatory scheme, provides confirmation that IBM’s discriminatory code words are in fact

code words meant to refer to IBM’s true goal of “rebalancing” the age of its workforce, and

more.
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
1
           Other than motions filed for the correction of clerical errors.

                                                                                                                                                                                                                                                         -2-
                                                                        Case 1:18-cv-00443-DAE Document 211 Filed 01/31/20 Page 3 of 5




                                                            Under the Western District Local Rules, a District Court Judge tasked with reviewing a

report and recommendation rendered by a Magistrate Judge on a dispositive motion

“may…receive further evidence” based on the District Court Judge’s discretion.2 The Federal

Rules of Civil Procedure likewise explicitly allow this Court to consider additional evidence

when considering objections to a Magistrate Judge’s report & recommendation on a dispositive

motion.3 Langley—nor presumably IBM, desires to delay this case unnecessarily or engage in

any superfluous, costly motion practice. Thus, pursuant to the local rules and Federal Rules of

Civil Procedure, Plaintiff entrusts the decision to this Court’s capable discretion as to whether to

allow Plaintiff to offer the relevant portions of the Newly Obtained Documents as summary

judgment evidence, based contingently on whether the current summary judgment evidence is

found to be insufficient to establish the existence of the required genuine issues of material facts.

                                                                                                                                                                                                                                                         III. PRAYER FOR RELIEF

                                                            WHEREFORE, PREMISES CONSIDERED, Plaintiff Jonathan Langley moves, in the

alternative, for contingent leave to provide the relevant portions of the Newly Produced

Documents as summary judgment evidence, and for all other relief, whether legal or equitable,

general or special, to which he justly may be entitled.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
2
           See W.D. Local Rules, Appendix C, Rule 4(b).
3
           See Fed.R.Civ.P. 72(b)(3).

                                                                                                                                                                                                                                                                  -3-
        Case 1:18-cv-00443-DAE Document 211 Filed 01/31/20 Page 4 of 5




                                                   Respectfully submitted,




                                                   Heidi A. Coughlin
                                                   State Bar No. 24059615
                                                   Archie Carl Pierce
                                                   State Bar No. 15991500
                                                   Blair J. Leake
                                                   State Bar No. 24081630
                                                   Brantley Ross Pringle, Jr.
                                                   State Bar No. 16330001
                                                   WRIGHT & GREENHILL, P.C.
                                                   900 Congress Avenue, Suite 500
                                                   Austin, Texas 78701
                                                   512/476-4600
                                                   512/476-5382 (Fax)
                                                   HCoughlin@w-g.com
                                                   CPierce@w-g.com
                                                   BLeake@w-g.com
                                                   RPringle@w-g.com

                                                   Attorneys for Plaintiff
                                                   Jonathan Langley


                              CERTIFICATE OF CONFERENCE

       Counsel for Plaintiff has complied with the Court’s requirement to confer. On January

31, 2020, Plaintiff’s counsel conferred with IBM’s counsel via telephone on the above Motion.

Counsel for IBM is opposed.




                                                   ___________________________________
                                                   Heidi A. Coughlin




                                             -4-
           Case 1:18-cv-00443-DAE Document 211 Filed 01/31/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on January _____, 2020, I electronically filed the foregoing Motion

using the CM/ECF system, which sent notification of such filing to the Court and Defendant’s

counsel.




                                                    ___________________________________
                                                    Heidi A. Coughlin




                                              -5-
